Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s remark, see amendment, filed December 28, 2021, with respect to the objection of claims 1, 7 and 13 have been fully considered and are accepted.  The objection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). Claims 1-18 are now pending in the application. 
Allowance
Claims 1-18 are allowed. The following is an examiner’s statement of reasons for allowance. 
In reference to claims 1, 7 and 13: Yan et al. (U.S. Patent No. 8,073,104, hereon Yan) discloses a system for radiotherapy that includes the first imaging system and a second imaging system. The first imaging system generates projection images of an area of interest of an object, and the second imaging system generates portal images of the area of interest of the object synchronously with the generation of the projection images (see Yan, abstract); however, Yan does not get into “collecting reference data of 
The remaining claims depend on their respective base claims and include further limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857